ORDER
PER CURIAM:
Respondent, a member of the Bar of ,the District of Columbia Court of Appeals and the Bar of the Supreme Court of Virginia, was involved in a serious motor-vehicle accident in 1993 in which he suffered a brain injury. Respondent petitioned the Virginia State Bar Disciplinary Board for a disability suspension which was granted on June 30, 1998, and has requested a similar suspension in the District of Columbia. The District of Columbia Board on Professional Responsibility recommends suspending respondent due to his disability, based on the Virginia action. Bar Counsel does not except to the Board’s proposed disposition.
D.C. Bar R. XI, § 13(c) provides in pertinent part:
If the Court concludes that the attorney is incapacitated from continuing to practice law, it shall enter an order suspending the attorney on the ground of such disability for an indefinite period, effective immediately and until further order of the Court, and any pending disciplinary proceeding against the attorney shall be held in abeyance.
It is hereby ordered, pursuant to D.C. Bar R. XI, § 13(c) and § 17(b), that respondent is suspended from the practice of law in the District of Columbia due to his disability until further order of the court; respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g). Respondent is ordered to file an affidavit in compliance with D.C. Bar R. XI, § 14(g), and shall serve copies of the affidavit on Bar Counsel and the Board on Professional Responsibility.